Field, J.
The report states that, “ upon this evidence, I found as a matter of fact that there was no assignment (prior to the service of the trustee process) to Sawin of the funds in the bank belonging to Bowker, and that all the parties intended was that the book delivered by Bowker to Sawin should be held by the latter as collateral security, and that the delivery of the book was not accompanied by any assignment of the fund represented by the book. I therefore found the claimant had not maintained his claim, and ordered the trustee to be charged upon its answer.”
It is manifest that the learned justice means by this language that he found that there was no express assignment of the fund, and that no writing was executed and delivered which in legal effect was an assignment of the fund, and that he ruled, as matter of law, that a delivery of the bank-book by Bowker to Sawin, with the intention that it should be held by Sawin as collateral security for the payment of Bowker’s debt, did not constitute a valid equitable assignment of the fund as against the trustee process.
*279That a delivery of a savings-bank book with the intention of transferring the title to the money deposited transfers the equitable title to the deposit has been decided in Pierce v. Boston Five Cents Savings Bank, 129 Mass. 425.
That the book was delivered with the intention that it should be held as collateral security does not affect the application to this case of the principle established by that decision. Such an equitable title must prevail against the trustee process. Norton v. Piscataqua Ins. Co. 111 Mass. 532. New trial ordered.